DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions (provisional application filed on September 24, 2012). 


Reasons For Allowance
The cited references do not disclose wherein each key item of a plurality of key items is an item having a data type corresponding to a data type of a portion of data of an instance of empirical data gathered by ambient observation of a particular person, and wherein the plurality of key items comprises image data of the particular person and voice data of the particular person, wherein each key item of the plurality of key items has at least one associated family of items, wherein a particular associated family of items of the at least one associated family of items is associated to its associated key item of the plurality of key items by relevance to one particular behavior Atty Docket No. 13236.106.10558 Client Ref. PProfile 004such that every item in the particular associated family of items, when paired with the key item, forms a pair that is relevant to the one particular behavior, and  analyzing a pair of correlated instances of empirical data, EDA and EDB, to determine if it identifies an instance of the one particular behavior of the person as observed by the computer system; wherein determining that the pair of correlated instances of empirical data, EDA and EDB, identifies an instance of the one particular behavior comprises determining if the instances of empirical Atty Docket No. 13236.106.10559 Client Ref. PProfile 004data, EDA and EDB, are pairwise relevant to each other vis-a-vis the one particular behavior; wherein pairwise relevance of EDA to EDB is determined by comparing the portion, PA, of EDA to the portion, PB, of EDB, for a particular relationship, A and EDB, the one particular behavior for which the pair of instances of empirical data were correlated, the instance of the one particular behavior, and the results of the analysis.



After a thorough search, and in light of the prior art of record, claims 1-4, 8-29, 5-7 and 30-31 (renumbered as 1-31) are allowed.


The drawings filed 2/25/2020 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Goecks, Jeremy, et al., “Learning Users’ Interests by Unobtrusively Observing Their Normal Behavior”, UI 2000, New Orleans, LA, January 2000, pp. 129-132.
User behavior unobtrusively recorded in the context of web page visits (page 130 section 2. Agent Architecture, Step 1, p. 132 section 7. Conclusions); Predict normal user actions on a web page based upon training data (page 130 Step 2); No collection of image and voice data, no correlation of empirical data to establish a behavioral relationship pairings.  



US Patent Application Publications
Shaw 	 				2012/0084088
Communication information is collected and parsed to identify categories of information within, and psychological state, attitude or other characteristics of the author of such information is determined and compared to a reference data in order to determine whether action should be taken (Abstract); No collection of image and voice data, no correlation of empirical data to establish a behavioral relationship pairings.


Rapaport 	 				2014/0236953
Demographics-based profiling (Fig. 1Cb); Monitored biometric data includes eyes, vocalization (Fig. 1Ea, esp. #196, para. [0014]); Directed to the matching of people engaged in social networking activities, like chatting, who may be interested in the same conversation topic; (paras. [0012] and [0015]); No collection of image and voice data, no correlation of empirical data to establish a behavioral relationship pairings via the mechanism claimed in the instant application.









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



August 24, 2021